Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 1 of 23




          EXHIBIT A-2




                                  4
  Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 2 of 23
                                                                                                                 Filed
                                                                                                       6/7/20194:19PM
                                                                                                    Esther Degollado
                                                                                                        District Clerk
                                                                                                        Webb District
                                                                                                  Esmeralda Alvarado
                                   CAUSE NO.                  _                                   2019CVH001089D3


 INVERSUR PROPERTIES           LLC,                    §          IN THE DISTRICT COURT OF
                                                       §
         Plaintiff,                                    §
                                                       §
 vs.                                                   §          WEBB COUNTY, TEXAS
                                                       §
 STATE FARM LLOYDS,                                    §
                                                       §
         Defendant.                                    §          ___     JUDICIAL DISTRICT
                                                       §

                             PLAINTIFF'S      ORIGINAL PETITION

TO THE HONORABLE           JUDGE OF SAID COURT:

       Inversur Properties LLC (" Inversur Properties LLC"), Plaintiff herein, files this Original

Petition against Defendant State Farm Lloyds ("State Farm") and, in support of its causes of action,

would respectfully show the Court the following:

                                                  I.
                                          THE PARTIES

        l.       Inversur Properties LLC is a limited partnership with its principal office in Webb

County, Texas.

       2.        State Farm is an insurance company doing business in the State of Texas which

may be served through its registered agent for service of process in the State of Texas, Corporation

Service Company, via certified mail at 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.

                                                II.
                                           DISCOVERY

       3.        This case is intended to be governed by Discovery Level 2.




                                                   1
  Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 3 of 23




                                              III.
                                       CLAIM FOR RELIEF


         4.     The damages sought are within the jurisdictional       limits of this court.       Plaintiff

currently seeks monetary relief over $200,000, but not more than $1,000,000, including damages

of any kind, penalties, costs, expenses, pre-judgment   interest, and attorney's fees.

                                            IV.
                                 JURISDICTION AND VENUE

         5.     This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional      limits ofthis Court.

         6.     Venue is proper in Webb County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Webb County. TEx. CIV.          PRAC      &   REM   CODE §

15.002(a)(1). In particular, the loss at issue occurred in Webb County.

                                                  V.
                                   FACTUAL BACKGROUND

         7.      Inversur Properties   LLC is a named insured under a property insurance policy

issued by State Farm.

         8.     On or about March 28, 2018 a storm hit the Laredo, Texas area, damaging            Inversur

Properties LLC's buildings and other property, which are located at 809 Hallmark Dr., Laredo,

Texas.    Inversur Properties LLC subsequently     filed a claim on its insurance policy number 90-

C5-G500-2.     Defendant then assigned it Claim No. 53-5751-G93.

         9.     Defendant improperly denied and/or underpaid the claim.        (

         10.    The adjuster assigned to the claim conducted        a substandard     investigation      and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

         11.    This unreasonable investigation led to the underpayment     of Plaintiffs    claim.


                                                  2
     Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 4 of 23




           12.    Moreover,    State Farm performed an outcome-oriented           investigation   of Plaintiffs

claim, which resulted in a biased, unfair and inequitable            evaluation of Plaintiff's    losses on the

property.

                                                      VI.
                                          CAUSES OF ACTION

           l3.    Each of the foregoing paragraphs is incorporated by reference in the following:

A.         Breach of Contract

           14.    State Farm had a contract of insurance with Plaintiff. State Farm breached the terms

of that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

thereby.

B.         Prompt Payment of Claims Statute

           15.    The failure of State Farm to pay for the losses andlor to fellow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

the Texas Insurance Code.

           16.    Plaintiff, therefore, in addition to Plaintiffs   claim for damages, is entitled to interest

and attorneys' fees as set forth in Section 542.060 ofthe Texas Insurance Code.
                                                                                     "
C.         Bad Faith

           17.    Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

           18.    Defendant violated Section 541.051 of the Texas Insurance Code by:

                  (1)     making statements misrepresenting         the terms and/or benefits of the policy.

           19.   Defendant violated Section 541.060 by:

                  (1)     misrepresenting    to Plaintiff a material fact or policy provision relating to

                          coverage at issue;




                                                       3
  Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 5 of 23




               (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement   of a claim with respect to which the insurer's         liability had

                       become reasonably clear;

               (3)     failing to promptly provide to Plaintiff a reasonable explanation of the basis

                       in the policy, in relation to the facts or applicable law, for the insurer's

                       denial of a claim or offer of a compromise settlement of a claim;

               (4)     failing within a reasonable time to affirm or deny coverage of a claim to

                       Plaintiff or submit a reservation of rights to Plaintiff; and

               (5)     refusing to pay the claim without conducting a reasor.able investigation with

                       respect to the claim;

       20.     Defendant violated Section 541.061 by:

               (1)     making an untrue statement of material fact;

               (2)     failing to state a material fact necessary to make other statements made not

                       misleading considering the circumstances     under wh: ch the statements were

                      made;

               (3)     making a statement in a manner that would rnislea« a reasonably prudent

                      person to a false conclusion of a material fact;

               (4)    making a material misstatement     of law; and

               (5)    failing to disclose a matter required by law to be disclosed.
                                                                              1-

       21.     Defendant's    violations of Chapter 541 of the Texas Insur-nce         Code enumerated

above caused damages to Plaintiff in at least the amount of policy benefits wrongfully withheld.




                                                  4
     Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 6 of 23




        22.       Defendant    knowingly    committed       the acts complained   of.    As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Cede Section 541.152(a)-

(b).

D.      Attorneys' Fees

        23.       Plaintiff   engaged    the undersigned      attorney   to prosecute    this lawsuit   against

Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

        24.       Plaintiff is entitled to reasonable and necessary attorney's          fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because it is represented by an attorney,

presented the claim to Defendant, and Defendant did not tender the just a-iount owed before the

expiration of the 30th day after the claim was presented.

        25.       Plaintiff further prays that it be awarded all reasonable attorneys'         fees incurred in

prosecuting   its causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                                 VII.
                                        CONDITIONS PRECEDENT

        26.       All conditions precedent to Plaintiffs       right to recover haw, been fully performed,

or have been waived by Defendant.

                                                VIII.
                                        DISCOVERY REQUESTS

        27.       Pursuant to Rule 194, you are requested to disclose, with'n fifty (50) days after

service of this request, the information or material described in Rule 194.2: a)-(l).

        28.       You are also requested      to respond      to the attached interrogatories,    requests for

production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.




                                                        5
  Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 7 of 23




                                                IX.
                                              PRAYER

        WHEREFORE,       PREMISES      CONSIDERED,        Inversur Properties LLC prays that, upon

final hearing ofthe case, recover all damages from and against Defendantthat        may reasonably be

established by a preponderance     of the evidence; and that    Inversur Properties LLC be awarded

attorneys'   fees through trial and appeal, costs of court, pre-judgment      interest, post-judgment

interest, and such other and further relief, general or special, at law or in equity, to which Inversur

Properties LLC may show itself to be justly entitled.


                                               Respectfully submitted,

                                               DALY & BLACK,      P.c.
                                               By:      Isl Aaron Bender
                                                        Aaron Bender
                                                        TBA No. 24101502
                                                        abender@dalyblack.com
                                                        Richard D. Daly
                                                        TBA No. 00796429
                                                        rdaly@dalyblack.com
                                                        ecfs@dalyblack.com
                                                        2211 Norfolk St., Suite 800
                                                        Houston, Texas 77098
                                                        713.655.1405- Telephone
                                                        713.655.1587-Fax

                                                        ATTORNEYS FOR PLAINTIFF
                                                        INVERSUR PROPERTIES, LLC




                                                   6
   Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 8 of 23




                   PLAINTIFF.S FIRST SET OF INTERROGATORIES,
             REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

            COMES NOW Plaintiff      in the above-styled   and numbered   cause, and requests that

Defendant (1) answer the following discovery requests separately and fully in writing under oath

within 30 days of service (or within 50 days of service ifthe discovery was served prior to the date

an answer is due); (2) produce responsive documents to the undersigned counsel within the same

time period; and (3) serve its answers to these discovery requests within the same time period to

Plaintiff    by and through its attorneys of record, Daly & Black, P.C, 2211 Norfolk St, Suite 800,

Houston, Texas 77098.

                                               RespectfuIly submitted,

                                               DALY & BLACK,     P.C.

                                               By:     /s/ Aaron Bender
                                                       Aaron Bender
                                                       TBA No. 24101502 .
                                                       abender@dalyblack.com
                                                       Richard D. Daly
                                                       TBA No. 00796429
                                                       rdaly@dalyblack.com
                                                       ecfs@dalyblack.com
                                                       2211 Norfolk St., Suite 800
                                                       Houston, Texas 77098
                                                       713.655.1405- Telephone
                                                       713.655.1587-Fax

                                                       ATTORNEYS FOR :PLAINTIFF
                                                       INVERSUR PROPERTIES, LLC

                                   CERTIFICATE OF SERVICE

        I hereby certify that I sent a true and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition. Therefore, Defendant would. have received it when
it was served with the citation.

                                                       Isl Aaron Bender
                                                       Aaron Bender
Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 9 of 23




                                    INSTRUCTIONS


 A.   These Responses call for your personal and present knowledge, as well as the present
      knowledge of your attorneys, investigators and other agents and for information
      available to you and to them.

 B.   Pursuant to the applicable rules of civil procedure, produce all documents responsive
      to these Requests for Production as they are kept in the usual course of business or
      organized and labeled to correspond to the categories in the requests within the time
      period set forth above at Daly & Black, P.c.

 C.   If you claim that any document or information which is required to be identified or
      produced by you in any response is privileged, produce a privilege log according to the
      applicable rules of civil procedure.

      1.   Identify the document's title and general subject matter;
      2.   State its date;
      3.   Identify all persons who participated in its preparation;
      4.   Identify the persons for whom it was prepared or to whom i~was sent;
      5.   State the nature of the privilege claimed; and
      6.   Statein detail each and every fact upon which you base YOL·;'- claim for privilege.

 D.   If you claim that any part or portion of a document contains privileged information,
      redact only the partes) or portiones) of the document you claim;o be privileged.

 E.   If you cannot answer a particular Interrogatory in full after exercising due diligence to
      secure the information to do so, please state so and answer to the extent possible,
      specifying and explaining your inability to answer the remainder and stating whatever
      information or knowledge you have concerning the unansweredportion.

 F.   You are also advised that you are under a duty to seasonably amend your responses if
      you obtain information on the basis of which:

      1. You know the response made was incorrect or iricomplete when made; or
      2. You know the response, though correct and complete when made, is no longer true
         and complete, and the circumstances




                                             2
Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 10 of 23




                                       DEFINITIONS

 A.    "Defendant,"       "You,"   "Your(s),"  refers to State Farm Lloyds, its            agents,
       representatives,   employees and any other entity or person acting on its behalf.

 B.    "Plaintiff"   refers to the named Plaintiff in the above-captioned   suit.

 C.    "The Property(ies)"    refers to the property or properties     located at the addressees)
       covered by the Policy.

 D.    "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
       lawsuit.

 E.    "The Claim(s)" means the claim for insurance benefits submitted by Plaintiff and at
       issue in this lawsuit, or in a prior claim, as the context may dictate.

 F.    "Date of Loss" refers to the date(s) of loss identified in Plaintiffs                 live
       petition/complaint or other written or oral notice, or otherwise assigned to the claim by
       the insurer.

 G.    "Handle" or "Handled"        means investigating, adjusting, supervising, estimating,
       managing, settling, approving, supplying information or otherwise performing a task
       or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
       or clerical tasks.

 H.    "Lawsuit"     refers to the above styled and captioned case.

 1.    "Communication"       or "communications"     shall mean and refer to the transmission or
       exchange of information, either orally or in writing, and includes without limitation
       any conversation,     letter, handwritten notes, memorandum,· inter or intraoffice
       correspondence, electronic mail, text messages, or any other electronic transmission,
       telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
       video recording, digital recording, discussion, or face-to-face ccmmunication.

 J.    The term "Document" shall mean all tangible things and data, however stored, as set
       forth in the applicable rules of civil procedure, including, but net limited to all original
       writings of any nature whatsoever, all prior drafts, all identical <opies, all nonidentical
       copies, correspondence,      notes, letters, memoranda of. telephone conversations,
       telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
       conference reports, files, agreements, contracts, evaluations, analyses, records,
       photographs sketches, slides, tape recordings, microfiche, communications, printouts,
       reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
       loan documents, liens, books of accounting, books ofoperation,           bank statements,
       cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
       listing agreements, real estate closing documents, studies, summaries, minutes, notes,
       agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,



                                               3
Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 11 of 23




          charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
          matter, sound reproductions, however recorded, whether still m~tape or transcribed to
          writing, computer tapes, diskettes, disks, all other methods or means of storing data,
          and any other documents. In all cases where originals, prior drafts, identical copies, or
          nonidentical copies are not available; "document" also means genuine, true and correct
          photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
          "Document" also refers to any other material, including without limitation, any tape,
          computer program or electronic data storage facility in or on which any data or
          information has been written or printed or has been temporarily or permanently
          recorded by mechanical, photographic, magnetic, electronic or other means, and
          including any materials in or on which data or information has been recorded in a
          manner which renders in unintelligible without machine processing.

 K.       The term "referring" or "relating" shall mean showing,            disclosing,   averting to,
          comprising, evidencing, constituting or reviewing.

 L.       The singular and masculine      form of any noun or pronoun includes the plural, the
          feminine, and the neuter.

 M.       The terms "identification,"   "identify," and "identity" when used in reference to:

      1. Natural Persons: Means to state his or her full name, residential address, present or
         last known business address and telephone number, and presentor last known position
         and business affiliation with you;
      2. Corporate Entities: Means to state its full name and any other. names under which it
         does business, its form or organization, its state of incorporation, its present or last
         known address, and the identity of the officers or other persons who own, operate, or
         control the entity;
      3. Documents: Means you must state the number of pages and nature of the document
         (e.g. letter or memorandum), its title, its date, the name or names of its authors and
         recipients, its present location and custodian, and if any such document was, but no
         longer is, in your possession or control, state what disposition was made of it, the date
         thereof, and the persons responsible for making the decision as to such disposition;
      4. Communication: Requires you, if any part of the communication was written, to
         identify the document or documents which refer to or evidence the communication and,
         to the extent that the communication was non-written, to identify each person
         participating in the communication and to state the date, manner, place, and substance
         of the communication; and
      5. Activity: Requires you to provide a description of each action, .ccurrence, transaction
         or conduct, the date it occurred, the location at which it occurre ", and the identity of all
         persons involved.

 N.      The term "Claim File" means the claim files and "field filers),' whether kept in paper
         or electronic format, including but not limited to all documents, file jackets, file notes,
         claims diary or journal entries, log notes, handwritten notes, records of oral
         communications, communications, correspondence, photographs, diagrams, estimates,



                                                 4
 Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 12 of 23


                                                                           ,)




           reports, recommendations,   invoices, memoranda and drafts of d ?,:;uments regarding the
           <:laim.                                                         .

   O.      The term "Underwriting File" means the entire file, including all documents and
           information used for underwriting purposes even if you didnot rely on such documents
           or information in order to make a decision regarding insuring Plaintiff's Property.




                              NOTICE OF AUTHENTICATION

        You are advised that pursuant to Tex. R. Civ, P. 193.7, Plaintiff intends to use all
documents exchanged and produced between the parties, including but not limited to
correspondence and discovery responses during the trial ofthe above-entitled and numbered cause.




                                                5
 Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 13 of 23




                 INTERROGATORIES TO DEFENDANT STATE FAI.RM

INTERROGATORY NO.1:
Identify all persons answering or supplying any information in answering these interrogatories.

       ANS'VER:

INTERROGATORY NO.2:
Identify all persons who were involved in evaluating Plaintiffs    claim and provide the following
information for each person you identify:

       a.      their name and job title(s) as of the Date of Loss;
       b.      their employer; and
       c.      description of their involvement with Plaintiffs Claim.

       ANSWER:

INTERROGATORY NO.3:
If you contend that the some or all of the damages to the Property were nc t covered losses under
the Policy, describe:
                                                                             '..
       a.      the scope, cause and origin ofthe damages you contend are [1)t covered losses under
               the Policy; and
       b.      the term(s) or exclusion(s) of the Policy you relied upon in S!'Pport of your decision
               regarding the Claim.

       ANSWER:

INTERROGATORY NO.4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

       ANSWER:

INTERROGATORY NO.5:
If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiffs Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

       ANSWER:

INTERROGATORY NO.6:
If you contend that Plaintiffs acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

       ANSWER:


                                                 6
 Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 14 of 23




INTERROGATORY NO.7:
If you contend that Plaintifffailed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

        ANSWER:

INTERROGATORY NO.8:
Identify the date you first anticipated litigation.

        ANSWER:

INTERROGATORY NO.9:
State the factual basis for each of your affirmative defenses.

        ANSWER:

INTERROGATORY NO. 10:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

        ANSWER:

INTERROGATORY NO. 11:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice.

        ANSWER:

INTERROGATORY NO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant            applied
depreciation, stating for each item the criteria used and the age of the item,

        ANSWER:




                                                      7
 Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 15 of 23




            REQUEST FOR PRODUCTION TO DEFENDANT STA1E F'ARM

REQUEST FOR PRODUCTION NO.1
Produce a certified copy of al IPolicies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

       RESPONSE:

REQUEST FOR PRODUCTION NO.2
If you contend that any prior claims Plaintiff submitted for damages to the Property affected your
decision in relation to the Claim at issue, produce a certified copy of all policies you issued to
Plaintiff for the Property that were in effect during the handling of those claimrs).

       RESPONSE:

REQUEST FOR PRODUCTION NO.3
Produce a copy of the declarations     pages you issued for the Property      in the three (3) years
preceding the Date of Loss.

       RESPONSE:

REQUEST FOR PRODUCTION NO.4
Produce your complete Underwriting     File for Plaintiff's policy of insurance with you.

       RESPONSE:

REQUEST FOR PRODUCTION NO.5
Produce the complete Claim File including all documents         and communications     regarding the
Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO.6
Produce the Claim Files regarding the Claim of any third-party        you hired and/or retained to
investigate, consult on, handle and/or adjust the Claim.

       RESPONSE:




                                                  8
 Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 16 of 23




REQUEST FOR PRODUCTION NO.7
If you contend that any prior claims Plaintiff submitted for damages to the Property affected your
decision in relation to the Claim at issue, produce the complete Claim File regarding those prior
c1aim(s).

       RESPONSE:

REQUEST F'OR PRODUCTION NO.8
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

       RESPONSE:

REQUEST FOR PRODUCTION NO.9
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 10
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster's report(s)) referring to the Claim, the Property or damage to the Property.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 11
Produce color copies of all visual reproductions of the Property taken either prior to, at the time
of, or after the Date of Loss (including diagrams, drawings, photographs, video records,
videotapes, or other information).

       RESPONSE:

REQUEST FOR PRODUCTION NO. 12
Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiffs Property, including performance reviews/evaluations.              This
request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
Loss.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 13
Produce your claim handling manual(s) (including operating guidelinesjin effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf.

       RESPONSEl



                                                  9
 Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 17 of 23




REQUEST FOR PRODUCTION NO. 14
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

       RESPONSE:


REQUEST FOR PRODUCTION NO. 15
The file from the office of Plaintiffs insurance agent concerning Plaintiff's Property.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 16
Produce all communications      between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiffs Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 17
Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators,· consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiff's Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 18
Produce all written and/or electronic communications you sent to, or received from, Plaintiffs
insurance agent related to the Claim, the Property, the Plaintiff or this Lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 19
Produce all written and/or electronic communications you sent to, or received from, any local,
state, or governmental entity related to the Claim, the Property, the Plaintiff or this Lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 20
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Prooerty, or this Lawsuit.

       RESPONSE:




                                                 10
 Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 18 of 23




REQUEST FOR PRODUCTION NO. 21
Produce a11bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalfthat were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 22
Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiffs Claim
on your behalf that were in effect on the Date of Loss .

       RESPONSE:

REQUEST FOR PRODUCTION NO. 23
Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiffs Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiffs
claim, either pre or post-lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 24
Produce the "Pay sheet," "Payment Log," or list of payments made on Plaintiff's Claim, including
all indemnity, claim expenses and payments made to third-parties.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 25
Produce all billing statements, including billing detail, showing the amounts you paid or for which
you were billed by any independent adjusters or adjusting firms who inspected Plaintiffs Property
in connection with the Claim.

       RESPONSE:



REQUEST FOR PRODUCTION NO. 26
Produce all billing detail showing the amounts you paid or for which you were billed by any
engineer and/or engineering firm who inspected Plaintiffs Property in connection with the Claim,
whether pre or post-lawsuit.

       RESPONSE:




                                                 11
 Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 19 of 23




REQUEST FOR PRODUCTION NO. 27
Produce all estimates, reports or memoranda, including drafts of the same created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 28
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 29
Produce aJI statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiff's Claim and/or any issue in Plaintiff's live petition

       RESPONSE:

REQUEST FOR PRODUCTION NO. 30
Pursuant to the applicable rules of evidence, produce all documents evidencing conviction of a
crime which you intend to use as evidence to impeach any party or witness.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 31
Produce' all documents    you identified,   referred   to, or relied upon   III   answering   Plaintiff's
interrogatories.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 32
Produce 'all non-privileged documents you identified, referred to, or relied upon in developing,
answering and/or formulating your Answer and/or Affirmative Defenses to Plaintiff's live petition.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 33
Produce copies of all documents you intend to offer as evidence at the trial of this matter.

       RESPONSE:




                                                  12
  Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 20 of 23




REQUEST FOR PRODUCTION NO. 34
Produce copies of all documents relating to your declaration of the storm aileged to have caused
damage to Plaintiffs Property as a "catastrophe."

        RESPONSE:

REQUEST FOR PRODUCTION NO. 35
Produce copies of your engagement letter/fee agreement between you (or whatever entity or
person is paying your attorney's fee bills) and your attorneys in this matter.

        RESPONSE:

REQUEST FOR PRODUCTION NO. 36
Produce copies of your attorney's[s'] fee bills in this matter.

        RESPONSE:

REQUEST FOR PRODUCTION NO. 37,
If this claim involves reinsurance, produce copies of the policy or agreement pertaining to that
reinsurance.

        RESPONSE:

REQUEST FOR PRODUCTION NO. 38
If an attorney was involved in evaluating payment or coverage of Plaintiff's Claim pre-suit,
provide all documents relating to that evaluation or recommendation.

        RESPONSE:




                                                   13
 Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 21 of 23




             REQUEST FOR ADMISSIONS TO DEFENDANT STATE FARM

REQUEST FOR ADMISSION NO.1:
Admit that on Date of Loss the Property sustained damages caused by a windstorm.

       RESPONSE:

,REQUEST FOR ADMISSION NO.2:
Admit that on Date of Loss the Property sustained damages caused by a hailstorm

       RESPONSE:

REQUEST FOR ADMISSION NO.3:
Admit that as of the Date of Loss the Policy was in full force and effect.

       RESPONSE:

REQUEST FOR ADMISSION NO.4:
Admit that as of the Date of Loss all premiums were fully satisfied under the Policy.

       RESPONSE:

REQUEST FOR ADMISSION NO.5:
Admit that the Policy is a replacement cost value policy.

       RESPONSE:

REQUEST FOR ADMISSION NO.6:
Admit that the Policy is an actual cash value policy.

       RESPONSE:

REQUEST FOR ADMISSION NO.7:
Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.

       RESPONSE:




                                                 14
 Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 22 of 23




REQUEST FOR ADMISSION NO.8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the
Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO.9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the
Policy in connection with the Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 10:
Admit that Plaintiff timely submitted the Claim.

       RESPONSE:

REQUEST FOR ADMISSION NO. 11:
Admit that your decision to deny or partially deny Plaintiffs Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.

       RESPONSE:

REQUEST FOR ADMISSION NO. 12:
Admit that Defendant's decision to deny or partially deny Plaintiffs Claim was made in whole
or in part on the basis that the claimed damages are not covered by the Policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 13:
Admit that Defendant's decision to deny or partially deny Plaintiffs   Claim was made in whole
or in parton the timeliness of the Claim's submission.

       RESPONSE:


REQUEST ~~ORADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the
Claim at issue.

       RESPONSE:




                                                   15
  Case 5:19-cv-00098 Document 1-3 Filed on 07/12/19 in TXSD Page 23 of 23




REQUEST FOR ADMISSION NO. 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

       RESPONSE:

REQUEST FOR ADMISSION NO. 16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.

       RESPONSE:

REQUEST FOR ADMISSION NO. 17:
Admit that you reinsured the risk under Plaintiff's Policy.

       RESPONSE:




                                                 16
